       Case 3:17-cv-01377-SDD-EWD              Document 34        10/09/18 Page 1 of 10




                              UNITED STATE DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

LEVELL H. DOUGHTY
DOC# 95150
                                                                  CIVIL ACTIION
VERSUS
                                                                  17-1377-SDD-EWD
JAMES LEBLANC, INDIVIDUALLY
DR. RAMAN SINGH, INDIVIDUALLY
DR. PREETY SINGH, INDIVIDUALLY
NURSE WANDA DUPUY, INDIVIDUALLY
NURSE ELIZABETH BRITTON, INDIVIDUALLY

                     PLAINTIFF’S FIRST AMENDED COMPLAINT
                    UNDER THE CIVIL RIGHTS ACT 42 U.S.C. § 1983

                                PRELIMINARY STATEMENT

                                                 1.

       This is a civil rights case arising from the Elayn Hunt Correctional Center, Louisiana,

70776. Plaintiff, LEVELL H. DOUGHTY, brings this suit under the Eighth and Fourteenth

Amendments to the United States Constitution, the Civil Rights Act of 1871, 42 U.S.C. sections

1983 and 1988, as well as state law claims under La. C.C. art. 2315. Compensatory and punitive

damages are sought against the Defendants for violation of the Plaintiff’s civil rights.

                                         JURISDICTION

                                                 2.

       This is a civil action authorized by 42 U.S.C. Section 1983 to seek redress for the

deprivation of rights secured by the Constitution of the United States. The Court has jurisdiction

under 28 U.S.C. § 1331, and 28 U.S.C. § 1343. This action arises under the Eighth and

Fourteenth Amendments of the United States Constitution, the Civil Rights Act of 1871, 42

U.S.C. sections 1983 and 1988, and Louisiana state law. Supplemental jurisdiction attaches to all

state law claims under 28 U.S.C. 1367.
        Case 3:17-cv-01377-SDD-EWD               Document 34     10/09/18 Page 2 of 10




                                                VENUE

                                                  3.

        Venue is proper under 28 U.S.C. section 1391 because a substantial part of the events

which give rise to this action occurred in the Middle District of Louisiana.

                                           PLAINTIFF

                                                  4.

        Plaintiff Levell Doughty is an inmate in the custody of the Louisiana Department of

Public Safety and Correction, housed in the facility of Elayn Hunt Correctional Center, St.

Gabriel, LA 70776.

                                DEFENDANTS/RESPONDENTS

                                                  5.

        Defendant, James Leblanc, is the Secretory of LA Department of Public Safety and

Corrections. He is legally responsible for the operations of Elayn Hunt Correctional Center, St.

Gabriel, LA 70776 [AND] for the welfare of all inmates of that facility. He has the legal duty to

ensure his inmates receive medical treatment for their serious medical needs.

        Defendant, Preety Singh, is medical director at the Elayn Hunt Correctional Center, St.

Gabriel, LA 70776. She is responsible for the overall medical care that is provided to all inmates

at that facility.

        Defendant, Dupuy, is a registered nurse, employed at the Elayn Hunt Correctional Center,

St. Gabriel, LA 70776 and is responsible for medically treating Plaintiff.

        Defendant, Elizabeth Britton, is a nurse practitioner, working at the Elayn Hunt

Correctional Center, St. Gabriel, LA 70776. She is also assigned to the Hepatitis Clinic and is

responsible for medically treating Plaintiff.
        Case 3:17-cv-01377-SDD-EWD                 Document 34     10/09/18 Page 3 of 10




       Defendant, Raman Singh, was the medical director of the Louisiana Department of

Corrections at the time of this suit and was the primary medical advisor to Secretary Leblanc on

all medical policies.

       Each of these defendants is sued individually in his/her personal and official capacity, for

injunctive relief, at all times mentioned this complaint each defendant acted under color of state

law.

                                BRIEF STATEMENT OF FACTS

                                                    6.

       Plaintiff arrived at the Elayn Hunt Correctional Center in the year of 2005. Following his

arrival, Plaintiff was examined by the Hunt Correctional Center medical staff. After the

completion of blood works, Plaintiff was informed by medical staff that he was diagnosed with

hepatitis C. Plaintiff, therefore, was placed on medication [Interferon plus Ribavirin for sixteen

(16) weeks. By the 16th week, Plaintiff was taken off this medications/treatment, which was due

to the fact that said treatment was ineffective.

       Due to the ineffectiveness of this treatment, involving the named medications above,

Plaintiff’s medical situation has been inadequately addressed [AND] at present, Plaintiff is

suffering from the irritation of peeling skin, ammonia in the blood, weakness, and dizziness.

These health complications are a result of the Hepatitis-C virus. The Plaintiff has refused to

provide a cure (Harvoni), which is available on the open market.

                                                    7.

       Recently, a new medication (pill) became available for those suffering from Hepatitis-C

at a certain stage. This pill is at the cost of nine hundred to thirteenth hundred dollars per pill.

The pill is to be taken for twelve (12) weeks. [a pill a week] to cure hepatitis C. Plaintiff, being at
       Case 3:17-cv-01377-SDD-EWD              Document 34        10/09/18 Page 4 of 10




early fourth state of hepatitis C, wrote the medical director, Preety Singh requesting that he be

considered for this new treatment. Medical director Singh never responded to this request.

Plaintiff, thereafter, spoke with nurse practitioner, Ms. Britton about this new treatment. Ms.

Britton’s response was that this treatment [Harvoni] cost too much and that Plaintiff would have

to wait for something more affordable. Plaintiff also wrote Deputy Warden Michael, seeking the

warden’s assistance for consideration for this new treatment, and for a chance to live. No

response was made to this request either.

       These letters (copies) are attached to this complaint (A/B).

                     EXHAUSTION OF ADMINISTRATIVE REMEDY

                                                 8.

       Plaintiff presented a grievance within the prison administrative remedy procedure.

Plaintiff asserted within this procedure that he was being denied the right to life by the Elayn

Hunt Correctional Center Medial Department. Plaintiff further asserted that he is being denied

the new treatment because of the fact that this particular treatment is costly and Plaintiff is

financially unable to pay any fees under the prison co-medical payment plan.

       Plaintiff also asserted within the procedure that he was being discriminated against by the

Medical Department in its selectivity concerning which inmates should receive certain

treatments [AND] that he wished to be treated fairly in the same manner that the Medical

Department treats cancer, HIV and Diabetic patients. At the first step response, it was stated that

Plaintiff’s record had been reviewed by RN Wanda Dupuy, in which she stated that no evidence

was shown that the Plaintiff had been denied appropriate treatment or access to treatment. Not

being satisfied with this response, Plaintiff sought review of the first step response. In the second
       Case 3:17-cv-01377-SDD-EWD              Document 34      10/09/18 Page 5 of 10




step response, the Secretary designated person stated that the first step response was accepted

and that no administrative intervention was needed.

       See attached, A.R.P. Responses. No. EHCC-2017-169 (6/22/2017) (4/12/2017)

                          PLAINTIFF FIRST CAUSE OF ACTION

                                                9.

       Plaintiff contested that James Leblanc, Secretary of LA Department of Corrections, has

allowed those under his authority to perform their respective duties in an unlawful manner, in

that, the Secretary has allowed the Warden and medical personnel, to use a discriminatory and

unwritten selectivity policy to pick and choose whom they will consider for the new treatment

for hepatitis C, which involves the following medication:

       1. Harvoni

       2. Sovald

       3. Viekira Pak

       According to these defendants, these medications are too expensive to provide to Plaintiff

for Hepatitis-C treatment. Plaintiff asserts that defendant Leblanc is responsible for the monetary

budget that operates the facility in which Plaintiff is being housed. Defendant Leblanc recently

stated that inmates, such as Plaintiff, were costing the State too much money for medical care

(Advocate News Paper). Under the circumstances, coupled with this life-threatening disease,

Defendant Leblanc, has displayed a deliberate indifference to Plaintiff serious medical needs

[AND] that this deliberate indifferences was manifested through those under his authority, thus

violating Plaintiff’s constitutional rights to be free/protected from cruel and unusual punishment,

which is prohibited 8th Amendment and 14th Amendment, U.S. Constitution.
        Case 3:17-cv-01377-SDD-EWD              Document 34       10/09/18 Page 6 of 10




        At present, Plaintiff, as a result of this defendants deliberate indifference to his serious-

life-threatening medical situation, continues to experience pain and separate emotional stress due

to worrying as to whether or not he would start survive this ordeal with his Hepatitis-C disease,

which is the second leading cause of death.

                         PLAINTIFF’S SECOND CAUSE OF ACTION

                                                 10.

        Plaintiff contends that Defendant Preety Singh, medical director for Hunt Correctional

Center, has shown a deliberate indifference to plaintiff’s serious life-threatening medical

conditions involving Hepatitis-C, when defendant refused/failed to respond to Plaintiff’s letter

regarding help to sustain his life. (2/9/17).

        Plaintiff asserts that as of this present date, this defendants have not made any attempt to

speak with Plaintiff concerning his medical condition and Defendants have not made any

attempt to have Plaintiff scheduled to see a hepatologist concerning his hepatitis C disease,

        Plaintiff strongly believes that the defendant’s deliberate indifference to his Hepatitis-C

disease condition is due in part to the fact that the new treatment is too costly, and Plaintiff is

financially unable to help pay costs for this particular treatment.

        Plaintiff asserts that this defendant would rather let Plaintiff continue to suffer until some

affordable treatment is made available which clearly means that this defendant has chosen to

save the State money rather than to save Plaintiff’s life.

        Plaintiff contents that he has a right to live just as those inmates with cancer, HIV, and

diabetes, and who are not denied treatment because of cost.

        Plaintiff asserts that whether directly or indirectly, this defendant has subjected the

Plaintiff to unnecessary and wanton infliction of pain, emotional stress, as well as punishment, in
       Case 3:17-cv-01377-SDD-EWD              Document 34        10/09/18 Page 7 of 10




violation of the Eighth Amendment, enforceable in this cause by reason of the 14th amendment,

U.S. Constitution.

                         PLAINTIFF’S THIRD CAUSE OF ACTION

                                                11.

       Plaintiff contends that defendants Wanda Dupuy, registered nurse, at the Hunt

correctional center has displayed a deliberate-indifference to Plaintiff’s serious medical-life-

threatening condition in relations to hepatitis C disease, in that, she falsely states in response to

Plaintiffs grievance that Plaintiff is not and has not been denied access to treatment when in fact,

just the opposite occurred.

       Defendant Dupuy has access to plaintiff’s medical files and has complete knowledge of

the fact that Plaintiff is in the early fourth stage of the disease but she has not made any attempt

to have plaintiff treated with the new medication, which would eventually safe Plaintiff’s life.

Plaintiff asserts that a member of the medical profession, Ms. Dupuy had neither saved the state

money nor to exercise her professional judgment to save lives, Plaintiff’s life in particular.

Further, Defendant Dupay, having access and knowledge of Plaintiff’s condition, has yet to

schedule the Plaintiff a visit with the hepatologist for his Hepatitis-C disease [AND] therefore

her response to the grievance was no more than a formality.

       Plaintiff contends that the defendant, because of deliberate indifference to Plaintiff’s

Hepatitis-C disease, has caused the plaintive to continue experiencing pain and suffering as well

as emotional stress.

                        PLAINTIFFS FOURTH CAUSE OF ACTION

                                                12.
        Case 3:17-cv-01377-SDD-EWD              Document 34        10/09/18 Page 8 of 10




       Plaintiff contends that Defendant Elizabeth Britton, nurse practitioner for Hunt

Correctional Center, and hepatitis clinic, has demonstrated a deliberate indifference to plaintiff’s

serious medical life-threatening situation in relation to his hepatitis C disease.

       Plaintiff asserts that defendant Britton is well aware of the fact that plaintiff’s situation is

in the early fourth stage but defendant Britton has conspired with the other defendants named in

the action, to withhold treatment to Plaintiff because of the cost of the new treatment pills.

       Plaintiff further alleges that defendant, in the capacity as nurse practitioner, assigned to

the Hepatitis Clinic, had a duty to have Plaintiff seen by the Hepatologist but failed to do so.

       This defendant chose rather to subject Plaintiff to constant pain and suffering and

emotional distress rather than to save his life by providing Plaintiff the new treatment. The

Defendant violated the Plaintiff’s constitutional right not to be subjected to unnecessary and

wanton infliction of pain and emotional distress, in violation of the 8th Amendment of the U.S.

constitution, enforceable in this matter by reason of the 14th Amendment of the U.S. Constitution.



                                       PRAY FOR RELIEF

       Plaintiff requests that this Honorable Court assume jurisdiction over this cause, grant him

compensatory and punitive damages, costs and attorney fees, judicial interest running from the

date of judicial demand, and award all other proper relief.


AND NOW, FURTHER, PLAINTIFF AMENDS AS FOLLOWS:

                                                 13.

       Plaintiff contends that Defendant, James LeBlanc, who is the Secretary of the Louisiana

Department of Corrections, and who has the legal duty to ensure that inmates under his authority

have their serious medical needs met, had actual knowledge in January of 2014 that the miracle
       Case 3:17-cv-01377-SDD-EWD               Document 34       10/09/18 Page 9 of 10




drug Harvoni, which was proven ninety-five percent effective to cure Hepatitis-C, had been

approved by the Food and Drug Administration (FDA) for the treatment of Hepatitis-C, yet Mr.

Leblanc made the decision to withhold treatment of the Direct Acting Antiviral medicine to

Doughty and other inmates directly under his control until at least the end of October of 2016. As

a result, Plaintiff continues to suffer physical pain and emotional distress as a result of being

stricken with the Hepatitis-C virus.

       The decision not to provide Plaintiff with Harvoni was a collaborative decision made by

Defendants Leblanc and Singh as a team of medical professionals and state policymakers.

Defendant Leblanc was the highest ranking state employee of all Defendants and therefore his

input and influence in the decision was substantial.

                                                14.

       Plaintiff contends that Defendant Raman Singh, who is the Medical Director for the

Louisiana Department of Corrections, had actual knowledge in January of 2014 that the miracle

drug Harvoni, which was proven ninety-five percent effective to cure Hepatitis-C, had been

approved by the Food and Drug Administration (FDA) for the treatment of Hepatitis-C, yet made

the decision to not provide Harvoni to prisoners under his care until the latter part of 2016.

       The decision to withhold the Direct Acting Antiviral medicines from Plaintiff was a

collaborative decision made by Defendants Singh and Leblanc as a team of medical

professionals and state policymakers. Dr. Singh was the highest-ranking state employed medical

professional in the state of Louisiana, responsible for the care of Doughty and others similarly

situated. As such, Dr. Singh’s input in making the decision to not provide Harvoni to Plaintiff

was substantial. As a result, Plaintiff’s serious medical needs were not met.
       Case 3:17-cv-01377-SDD-EWD              Document 34        10/09/18 Page 10 of 10




                                                        Respectfully Submitted,


                                                        /s/Joseph J. Long
                                                        Joseph J. Long
                                                        La. Bar Roll #25968
                                                        251 Florida Street, Suite 308
                                                        Baton Rouge, LA 70801
                                                        225-343-7288
                                                        josephjlong@juno.com
                                                        Attorney for Plaintiff

                                                        /s/Carmen T. Hebert
                                                        Carmen T. Hebert, Esq. (#33179)
                                                        Carleton Loraso Hebert & Wittenbrink, LLC
                                                        445 North Boulevard, Ste. 625
                                                        Baton Rouge, Louisiana 70802
                                                        (225) 282-0602 Telephone
                                                        (877) 443-9889 Facsimile
                                                        chebert@lawfirmbr.com
                                                        Attorney for Plaintiff

                                                        /s/J.R. Whaley
                                                        J. R. Whaley #25930
                                                        WHALEY LAW FIRM
                                                        6700 Jefferson Hwy Building 12, Suite A
                                                        Baton Rouge, LA 70806
                                                        (O) (225)-302-8810
                                                        (C) (225)-333-8855
                                                        jrwhaley@whaleylaw.com
                                                        Attorney for Plaintiff




                                 CERTIFICATE OF SERVICE

       I do hereby certify that on the 9th day of October, 2018, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of the filing will be sent

by operation of the court’s electronic filing system.

                                         /s/Joseph J. Long_______
                                        JOSEPH J.LONG
